— Appeal from a judgment of the County Court of Sullivan County (Vogt, J.), rendered December 5, 1988, convicting defendant upon his plea of guilty of the crimes of robbery in the first degree, burglary in the first degree, assault in the first degree, and grand larceny in the fourth degree.
Defendant’s failure to withdraw his guilty plea prior to sentencing or to make a postconviction motion to vacate the judgment of conviction precludes appellate review of the sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665; People v Claudio, 64 NY2d 858). In any event, the record establishes that defendant fully understood the significance and effect of his plea and what rights he was waiving and, therefore, the plea was knowingly, intelligently and voluntarily made (see, People v Clickner, 128 AD2d 917, 919, lv denied 70 NY2d 644; People v Harris, 103 AD2d 891). Finally, the terms of imprisonment imposed upon his plea of guilty to robbery in the first degree, burglary in the first degree, assault *1130in the first degree and grand larceny in the fourth degree were made to run concurrently, with the harshest being 6 to 18 years. Given that defendant pleaded guilty knowing that he would receive the sentences ultimately imposed by County Court, coupled with the fact that four other charges were dropped as a result of the plea, it cannot be said that the court abused its discretion in imposing sentence (see, People v Salgado, 156 AD2d 492, lv denied 75 NY2d 817; People v Dean, 155 AD2d 774, 775, lv denied 75 NY2d 812).
Casey, J. P., Mikoll, Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the judgment is affirmed.